Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks received on July 14, 2022.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RACENET et al. (US 8,061,577).
In reference to claims 1, 6 and 12, RACENET et al. discloses a surgical device comprising: a handle assembly 200 coupled to a proximal portion of an elongate body 18 defining a longitudinal axis, the elongate body 18 having the proximal portion and a distal portion; a tool assembly 12 pivotably coupled to the distal portion of the elongate body 20, the tool assembly 12 defining a longitudinal axis and is pivotable between a non-articulated position (figure 13A) in which the longitudinal axis of the tool assembly 30 is aligned with the longitudinal axis of the elongate body 18 and articulated positions (figures 1 & 3) in which the longitudinal axis of the tool assembly 12 is misaligned with the longitudinal axis of the elongate body 18; a drive assembly 60 including a flexible drive beam 62 and a clamp member 32, the flexible drive beam 62 having a proximal portion 62a, a distal portion 62b, a first side, and a second side, the distal portion 62b supporting the clamp member 32, the drive assembly 60 being movable through a predetermined stroke length to move the clamp member 32 within the tool assembly 12 a predetermined distance to clamp (figure 13A) and unclamp (figure 1) the tool assembly; and an articulation assembly (figure 4) including an articulation link 50, a first pivot link 52 and a second pivot link (24, 26, 28), the articulation link 50 having a proximal portion 50a and a distal portion 50b, the first pivot link 52 positioned adjacent the first side of the flexible drive beam 62 and having a proximal portion 52a pivotably coupled to the distal portion 50b of the articulation link 50 and a distal portion pivotably coupled (figure 4) to the tool assembly 12, the second pivot link 26 having a distal portion 28 supporting a retaining member 24 positioned adjacent the second side (figure 4) of the flexible drive beam 62 and the distal portion 24 coupled (figures 3 & 13)  to the tool assembly 12, the first pivot link 52 and second pivot links 24 being engaged with the flexible beam 62 to control a path of movement of the flexible beam as the flexible beam 62 is moved between positions to clamp and unclamp the tool assembly 12  in the non-articulated and articulated positions of the tool assembly.

    PNG
    media_image1.png
    515
    712
    media_image1.png
    Greyscale

DIAGRAM I
Regarding claim 5, RACENET et al. further discloses the second pivot link 26 includes a proximal end (see DIAGRAM II below) that is in abutting relation to the distal portion of the elongate body 18.

    PNG
    media_image2.png
    242
    707
    media_image2.png
    Greyscale

DIAGRAM II
In reference to claims 7 and 13, RACENET et al. further discloses the tool assembly 12 is a configured to be reloaded onto the elongate body, the reloadable tool assembly including an anvil 14 and a cartridge assembly 16 that extend along a longitudinal axis , the anvil 14 pivotably coupled to a proximal end of a cartridge assembly 16 being (figure 10) such that the tool assembly 12 is movable between open (figure 1) and clamped positions (figure 13).
Regarding claim 8, RACENET et al. further discloses the articulation link 50 positioned on the first side of the flexible drive beam 62.
With respect to claim 9, RACENET et al. further discloses a stabilizing member (see DIAGRAM I above) positioned on each side of the flexible drive beam, each of the stabilizing members extending from a position proximal of the pivot axis to a position distal of the pivot axis.
In reference to claim 14, RACENET et al. discloses a reload assembly (figures 3 & 10) comprising: a proximal body portion 26 defining a longitudinal axis and having a proximal portion and a distal portion; a tool assembly 12 pivotably coupled to the distal portion 20 of the proximal body portion, the tool assembly 12 defining a longitudinal axis and being pivotable between a non-articulated position (figure 13A) in which the longitudinal axis of the tool assembly is aligned with the longitudinal axis of the proximal body portion and articulated positions  (figures 1 & 3) in which the longitudinal axis of the tool assembly 12  is misaligned with the longitudinal axis of the proximal body portion 26, the tool assembly 12 including an anvil 14 and a cartridge assembly 16, the anvil 14 and cartridge assembly 16 pivotable in relation to each other between open (figure 1) and clamped positions (figure 13A); a drive assembly including a flexible drive beam 62 and a clamp member 32, the flexible drive beam 62 having a proximal portion 62a, a distal portion 62b, a first side, and a second side, the distal portion 62b supporting the clamp member 32, the drive assembly being movable through a predetermined stroke length to move the clamp member within the tool assembly a predetermined distance; and
an articulation assembly including an articulation link 50, a first pivot link 52, and a second pivot link (24, 26, 28), the articulation link 50 having a proximal portion 50a and a distal portion 50b, the first pivot link 52 positioned adjacent the first side of the flexible drive beam 62 and having a proximal portion 52a pivotably coupled to the distal portion 50b of the articulation link 50 and a distal portion pivotably coupled (figure 4) to the tool assembly 12, the second pivot link 26 having a distal portion 28 supporting a retaining member 24 positioned adjacent the second side (figure 4) of the flexible drive beam 62 and the distal portion 24 coupled (figures 3 & 13)  to the tool assembly 12, the first pivot link 52 and second pivot links 24 being engaged with the flexible beam 62 to control a path of movement of the flexible beam as the flexible beam 62 is moved between positions to clamp and unclamp the tool assembly 12  in the non-articulated and articulated positions of the tool assembly.
Regarding claim 17, RACENET et al. further discloses the tool assembly pivotably coupled to the distal portion of the elongate body 26 about a pivot axis of portion 24, the pivot axis being laterally offset (figure 4) from the longitudinal axis of the tool assembly 12.
With respect to claim 18, RACENET et al. further discloses the second pivot link includes a proximal end that is in abutting relation (see DIAGRAM II above) to the distal portion of the elongate body.
In reference to claim 19, RACENET et al. further discloses a retaining member 22 secured to the elongate body adjacent the second pivot link to obstruct outward movement of the second pivot link.
With respect to claim 20, RACENET et al. further discloses a stabilizing member (see DIAGRAM I above) positioned on each side of the flexible drive beam, each of the stabilizing members extending from a position proximal of the pivot axis to a position distal of the pivot axis.

Allowable Subject Matter
Claims 2-4, 10, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
On page 8 of the remarks filed on July 14,2022 Applicant argues that RACENET et al. fails to disclose the first pivot link 52 of the articulation assembly engaged with the drive assembly 60 “near the articulation axis”, thus Applicant finds RACENET incapable of maintaining the longitudinal movement of the clamp member within the tool assembly in both the articulated and non-articulated positions of the tool assembly.
Examiner would like to first note that claim 1 does not mention the limitation of the first pivot link engaged with the drive member near the articulation axis; in fact, the only axes cited in the claimed invention is the longitudinal axis defined by the elongate body and a pivot axis where the elongate body is coupled to the tool assembly.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.1  Nonetheless, figure 4 (as diagramed below) of RACENET et al. illustrates the first pivot link 52 engaged with the flexible beam 62 of the drive assembly 60.  Regarding the influence of the first pivot link 52 on the controlled movement of the flexible beam 62, the position of the pivot link 52 controls whether the flexible beam moves only along the longitudinal axis of the elongated body or whether the flexible beam also moves along an articulated axis (transverse to the longitudinal axis), such that the clamping member 32 advances a predetermined distance longitudinally through the tool assembly.

    PNG
    media_image3.png
    6
    7
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    384
    534
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



October 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).